DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 11/29/2022. Claims 1, 2, 9, 10, 12 – 16, and 18-27 been amended. No additional claims have been added. Claim 28 has been cancelled. Claims 1-27 are currently pending and have been examined. 

Response to Amendments
The examiner fully acknowledges the amendments to claims 1, 2, 9, 10, 12-16 and 18-27 filed on 11/29/2022.  
The applicant’s amendments to claims 1, 19, and 25 are sufficient to overcome the rejection of claims, based upon the U.S.C. 35 102 rejection of claims 1, 19, and 25 being anticipated by Conrad (US PG Pub No. 20140237754). The rejection set forth in the previous office action has been withdrawn.

Response to Arguments
The applicant’s arguments, see pages 7-10, filed 11/29/2022 with respect to the rejection of claims, based upon the U.S.C. 35 102 rejection of claims 1, 19 and 25 being anticipated by Conrad (US PG Pub No. 20140237754) have been fully considered and are persuasive. Therefore, the rejection from the previous office action has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Lim et al. (US Patent No. 10105022). The applicant’s arguments are considered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 5, 8, and 10-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US Patent No. 10105022)
In regards to claim 1, Lim discloses
a vacuum cleaner assembly comprising: 
an upright vacuum cleaner (first cleaner module 1100, fig. 1-4, 8-10) including an upright frame (extension frame 1150, fig. 1-4, 6, 8-10) having an engagement end (at least seating recess 1150a and catching recess 1150b, fig. 3), a cleaning head (head unit 1120, fig. 1-4), a first suction motor (column 6 lines 22-24: a first body 1110 in which a first fan motor (not shown) generating a suction force is housed), and a first dirt cup (first dust collection unit 1130, fig. 1-4), wherein the first suction motor (column 6 lines 22-24) is operable to create suction to draw air (column 6 lines 22-29: The first cleaner module 1100 includes a first body 1110 in which a first fan motor (not shown) generating a suction force is housed, a head unit 1120… and suctions dust on the floor along with air, a first dust collection unit 1130 that separates the dust from the air suctioned through the head unit 1120 by the suction force generated from the first fan motor) and dirt through the cleaning head (head unit 1120, fig. 1-4) and into the first dirt cup (first dust collection unit 1130, fig. 1-4); 
an adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) connected to the engagement end (at least seating recess 1150a and catching recess 1150b, fig. 3), the adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) including a projection (male coupler 1150c, fig. 6-7) opposite the engagement end (at least seating recess 1150a and catching recess 1150b, fig. 3); and 
a handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7) including 
a second suction motor (column 6 lines 58-60: The second cleaner module 1200 includes a second body 1210 in which a second fan motor (not shown) generating a suction force is housed), 
a second dirt cup (second dust collection unit 1230, fig. 1-5), and 
an elongate member (extension pipe 1220, fig. 1-5) having a nozzle end (see annotated fig. 5) that forms a dirty air inlet (damper section 1214a, fig. 5), 

    PNG
    media_image1.png
    734
    497
    media_image1.png
    Greyscale

wherein an airflow pathway fluidly connects the dirty air inlet (damper section 1214a, fig. 5), the second suction motor (column 6 lines 58-60), and the second dirt cup (second dust collection unit 1230, fig. 1-5), and 
wherein at least a portion of the projection (male coupler 1150c, fig. 6-7) is removably received in the nozzle end (see annotated fig. 5; nozzle end includes recessed female coupler 1210a see fig. 7) to removably couple the handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7) to the upright vacuum cleaner (first cleaner module 1100, fig. 1-4, 8-10).

In regards to claim 3, Lim discloses
the vacuum cleaner assembly of claim 1, further comprising a connection post (guide rail 1150e fig. 6) coupled to the upright frame (extension frame 1150, fig. 1-4, 6, 8-10) connecting the adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) to the engagement end (at least seating recess 1150a and catching recess 1150b, fig. 3) of the upright frame (extension frame 1150, fig. 1-4, 6, 8-10).

In regards to claim 5, Lim discloses
the vacuum cleaner assembly of claim 3, wherein the connection post (guide rail 1150e, fig. 6) is integral with the adapter (see at least male coupler 1150c, plug module 1151, fig. 6-7).

In regards to claim 8, Lim discloses
the vacuum cleaner assembly of claim 1, wherein the upright frame (extension frame 1150, fig. 1-4, 6, 8-10) defines a longitudinal axis (see annotated fig. 3) extending therethrough, 

    PNG
    media_image2.png
    596
    459
    media_image2.png
    Greyscale

and the projection (male coupler 1150c, fig. 6-7) extends away from the upright frame (extension frame 1150, fig. 1-4, 6, 8-10) along the longitudinal axis (see annotated fig. 3).

In regards to claim 10, Lim discloses
the vacuum cleaner assembly of claim 1, wherein the adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) further includes a retainer member (locking member 1152, fig. 8) engaging the handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7) when the projection (male coupler 1150c, fig. 6-7) is received in the nozzle end (see annotated fig. 5).

In regards to claim 11, Lim discloses
the vacuum cleaner assembly of claim 10, wherein the retainer member (locking member 1152, fig. 8) extends substantially parallel (see fig. 8) to the projection (male coupler 1150c, fig. 6-7).

In regards to claim 12, Lim discloses
the vacuum cleaner assembly of claim 10, wherein the retainer member (locking member 1152, fig. 8) includes at least one tooth (locking section 1152a, fig. 8; column 9 lines 36-38: The locking member 1152 includes a locking section 1152a whose tip protrudes from the extension frame 1150 to be locked in a locking recess 1210c formed in the second cleaner module 1200) engaging the handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7).

In regards to claim 13, Lim discloses
the vacuum cleaner assembly of claim 12, wherein the retainer member (locking member 1152, fig. 8) further includes a user-engageable actuator (lever 1153, fig. 8-10; column 9 lines 53-60: when the user applies a force to the lever section 1153a to rotate the lever 1153, the pressing section 1153b of the lever 1153 interacts with the interlocking section 1152b of the locking member 1152 by the rotation of the lever 1153, and rotates the locking member 1152 in the second direction... In this state, the user can separate the second cleaner module 1200 from the first cleaner module 1100), and user actuation of the actuator (lever 1153, fig. 8-10; column 9 lines 53-60) disengages the at least one tooth (locking section 1152a, fig. 8; column 9 lines 36-38) from the handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7).

In regards to claim 14, Lim discloses
the vacuum cleaner assembly of claim 12, wherein the at least one tooth (locking section 1152a, fig. 8; column 9 lines 36-38) is forced into engagement (locking recess 1210c) with the handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7).

In regards to claim 15, Lim discloses
the vacuum cleaner assembly of claim 12, wherein the handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7) further includes a passage wall (extension pipe 1220, fig. 5) extending from the nozzle end (see annotated fig. 5), the passage wall (extension pipe 1220, fig. 5) has a passage wall thickness, a gap (see annotated fig. 9) is defined between the at least one tooth (locking section 1152a, fig. 8; column 9 lines 36-38) and the projection (male coupler 1150c, fig. 6-7), 

    PNG
    media_image3.png
    500
    741
    media_image3.png
    Greyscale

and the passage wall thickness of at least a portion of the passage wall (see annotated fig. 5) 

    PNG
    media_image4.png
    690
    578
    media_image4.png
    Greyscale

While Lim is silent to provide explicit recitation of the dimensionality of the gap and the thickness of the wall of the extension pipe (1220) of the second cleaning module, within the drawings, it does show towards the base of the extension pipe, a portion of the wall having a rib that projects outwards. At this point, the thickness of the wall would be thicker than the rest of the extension pipe. Further, as shown in fig. 9, there exists a gap between the locking section 1152a and the base of the projection 1150c. Lim fig. 8 also shows the locking mechanism beneath the projection. As shown in fig. 9, the gap between the tooth and base of the projection appears smaller than the tooth, the tooth shorter in length than the lever 1153, which appears comparable in length to the thickness of the portion of the extension pipe that includes the extrusion shown in the annotated fig. 5. As such, this portion of the extension pipe is considered to have a wall thickness greater than the gap between the projection and tooth as annotated in fig. 9. 

In regards to claim 16, Lim discloses
the vacuum cleaner assembly of claim 1, wherein the handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7) further includes a handle (handle 1211, fig. 1, 3, 4) opposite the nozzle end (see annotated fig. 5), and the handle (handle 1211, fig. 1, 3, 4) functions as the handle (column 8 lines 6-13: since the second cleaner module 1200 is removably installed on the extension frame 1150, the user can displace the first cleaner module 1100 using the handle 1211 provided for the second cleaner module 1200. In other words, the handle 1211 provided for the second cleaner module 1200 is used when cleaning is done in the upright mode as well as when cleaning is done in the handy mode) for the upright vacuum cleaner (first cleaner module 1100, fig. 1-4, 8-10) with the handheld vacuum cleaner (second cleaner module 1200, fig. 1-5, 7) coupled to the upright frame (extension frame 1150, fig. 1-4, 6, 8-10).

In regards to claim 17, Lim discloses
the vacuum cleaner assembly of claim 1, wherein the adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) further includes an adapter outer surface (seating recess 1150a, fig. 3), the elongate member (extension pipe 1220, fig. 1-5) further includes an elongate member outer surface (outer surface of extension pipe 1220, fig. 3), and the adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) outer surface and the elongate member outer surface (outer surface of extension pipe 1220, fig. 3) form a substantially tangential transition.
Examiner’s Note: As the seating recess of Lim has a curved surface that the curved outer surface of the extension pipe mates with, it is being understood that they will have different but similar curvatures while having mating shapes, therein in part a substantially tangential relationship.

In regards to claim 18, Lim discloses
the vacuum cleaner assembly of claim [[1]]3, wherein the upright vacuum cleaner (first cleaner module 1100, fig. 1-4, 8-10) further includes a detent mechanism (elastic mechanism 1154, fig. 9) coupled to the connection post (guide rail 1150e, fig. 6), the adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) further includes an aperture (interlocking section 1152b, fig. 9) defined therein, and the detent mechanism (elastic mechanism 1154, fig. 9) at least partially occupies the aperture (interlocking section 1152b, fig. 9).

In regards to claim 19, Lim discloses
the vacuum cleaner assembly of claim 1, wherein the adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) includes: 
an adapter body having an upright vacuum cleaner engagement end (see annotated fig. 6), the upright vacuum cleaner engagement end configured to connect the adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) to a portion of [[an]]the upright vacuum cleaner (first cleaner module 1100, fig. 1-4, 8-10); 
a handheld vacuum cleaner engagement end opposite the upright vacuum cleaner engagement end, the handheld vacuum cleaner engagement end including [[a]]the projection (male coupler 1150c, fig. 6-7) the projection (male coupler 1150c, fig. 6-7); 

    PNG
    media_image5.png
    410
    599
    media_image5.png
    Greyscale

a peripheral wall (cover 1150d, fig. 6) about the adapter body between the handheld vacuum cleaner engagement end and the upright vacuum cleaner engagement end, the peripheral wall (cover 1150d, fig. 6) having an adapter outer surface (seating recess 1150a, fig. 3); 
a shoulder (see annotated fig. 6) extending between the projection (male coupler 1150c, fig. 6-7) and the adapter outer surface (seating recess 1150a, fig. 3); and 

    PNG
    media_image6.png
    396
    599
    media_image6.png
    Greyscale

a retainer member (locking member 1152, fig. 8) extending substantially parallel (see fig. 8) to the projection (male coupler 1150c, fig. 6-7), the retainer member (locking member 1152, fig. 8) including a tooth extending toward the projection (male coupler 1150c, fig. 6-7).

In regards to claim 20, Lim discloses
the vacuum cleaner assembly of claim 19, further comprising a longitudinal axis (see annotated fig. 3 in rejection of claim 8) extending through the upright vacuum cleaner engagement end and the handheld vacuum cleaner engagement end, and the projection (male coupler 1150c, fig. 6-7) extends in a direction along the longitudinal axis (see annotated fig. 3 in rejection of claim 8).




In regards to claim 21, Lim discloses
the vacuum cleaner assembly of claim 20, wherein a portion of the peripheral wall (cover 1150d, fig. 6) portion is substantially aligned with the retainer member (locking member 1152, fig. 8) in a direction along the longitudinal axis (see annotated fig. 3 in rejection of claim 8).

In regards to claim 22, Lim discloses
the vacuum cleaner assembly of claim 20, wherein at least a portion of the shoulder (see annotated fig. 6 of rejection of claim 19) is inclined relative to a direction extending perpendicular to the longitudinal axis (see annotated fig. 3 in rejection of claim 8).

In regards to claim 23, Lim discloses
the vacuum cleaner assembly of claim 19, wherein the retainer member (locking member 1152, fig. 8) further includes a user-engageable actuator (lever 1153, fig. 8-10; column 9 lines 53-60) extending away from the projection (male coupler 1150c, fig. 6-7).

In regards to claim 24, Lim discloses
the vacuum cleaner assembly of claim 19, wherein the entire adapter (see at least male coupler 1150c, plug module 1151, locking member 1152, and lever 1153, fig. 6, 8-10) is formed as a single unitary part.




Allowable Subject Matter
Claims 25-27 are considered allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 25, with, the inclusion of the recitation of the cancelled claim 28, Lim and Conrad fail to anticipate the handle shaft being configured to removably couple to the handle attachment cleaner, and the adapter also removably couples to the upright vacuum cleaner, and only one of the two is able to couple to the vacuum cleaner at a time. Lim’s adapter is integral and doesn’t not removably couple. Similarly, as indicated in the previous office action, Conrad fails to have the adequate structure for the handle to attach to the upright vacuum without an adapter connection. 
As claims 26 and 27 depend upon claim 25, they are similarly considered allowable. 

Claims 2, 4, 6, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 2, Lim fails to recite that the projection of the adapter is removably received within dirty air inlet. The projection of Lim is recited within a female coupler, which is adjacent to the nozzle through which air flows, but it is not housed along the same fluid passage as the dirty air entering into the handheld vacuum. 

In regards to claim 4, Lim fails to anticipate a “connection opening” within the engagement end of the upright vacuum cleaner frame. Although Lim has open structure, again the adapter being integral to the upright frame limits the connection post from being “received” within the connection opening. Although housed in a region atop the upright vacuum cleaner, that region was not considered to anticipate the “connection opening” but rather understood as a part of the adapter. 

In regards to claim 6, Lim fails to recite a connection post that alternately couples to a handle shaft in lieu of the adapter. The adapter of Lim is integral, and the reference would be destroyed if the adapter were made to engage and disengage, and further, Lim fails to disclose a post or handle that couples to the post alternatively in lieu of the adapter. 

In regards to claim 7, Lim fails to recite a handle shaft and that the handle shaft couples to the engagement end of the upright frame in lieu of the adapter. As has been set forth, Lim fails to recite the structure necessary to provide alternate coupling for a handle. 

In regards to claim 9, Lim fails to recite the projection being received by the dirty air inlet, and as such, it is not removably received. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733